Exhibit 10.1

 



Car Rental Collaboration Agreement

 

Party A: COSG Car International Limited

Hong Kong Business Registration Certificate No.: 66748537

Address: Room 1309-11, 13th Floor, Tai Yau Building, No. 181 Johnston Road,
Wanchai, Hong Kong

 

Party B: 佛山市喜越益汽車租賃有限公司 Foshan YY Car Rental Limited Unified Social Credit
Identifier: 91440600MA4UPWM72G

Address: Shop No. 105-109, 1/F & Shop No. 201-208, 210-218, 2/F, No.38 Guihe
Road, Shuitou Road Section, Huaya Plaza, Nanhai Qu, Foshan City, Guangdong
Province, China

 

Collectively referred to as the “Parties” or individually as a “Party”.

 

Given:

 

Party A and its subsidiary, Foshan Cosmos Xi Yue Car Rental Company Limited or
its affiliates or designated customer (collectively referred to as "Party A") to
purchase large quantity of cars, while Party B operates car rental business and
is willing to lease the car to Party A. This Agreement sets out the terms and
conditions according to the "Contract Law of the People's Republic of China" and
relevant provisions of the judicial interpretation upon which the Parties have
agreed to collaborate. Agreed terms as follow:

 

Article 1. Duration of Collaboration, Car Rental Operation

 

1.1The collaboration duration is 3 years, commencing from 20th January, 2018 to
19th February, 2021. Unless both parties propose the renewal of agreement on or
before 18th January, 2021, otherwise, the collaboration of business shall be
terminated.

 

1.2Party B shall promptly provide Party A with the rental type, quantity, guide
price and estimated landing price of the vehicles for Party A in purchasing
suitable vehicles.

 

1.3Party B shall recognize Party A as the designated agency of Party B in
Guangdong Province (including Hong Kong and Macau), Taiwan and China, and Party
B must rent all available vehicles provided by Party A for lease.

 

1.4Party B must sign an agreement with Party A and each of its customers for an
independent delegate leasing agreement (the “Leasing Agreement”).

 

1.5Party B shall pay the cost of each car-for-lease to the designated bank
account of Party A according to the guide price (Party A has the right to notify
Party B in writing for the change of the designated bank account from time to
time):

 



After the Leasing Agreement goes into effect Amount (RMB) The first 5 days of
the 7th month 70% of the guide price The first 5 days of each month from the 7th
month to 42nd month 2.78% of the guide price

  

 

 

 

 



 1 

 

 

Party A's designated bank account:

 

Bank account Bank of China (Hong Kong) Limited Bank address No.1 Garden Road,
Central, Hong Kong SWIFT Code BKCHHKHH Account name COSG Car International
Limited Account address Room 1309-11, 13th Floor, Tai Yau Building, No. 181
Johnston Road, Wanchai, Hong Kong Account number 012-875-0-607590-7 Currency RMB

 

Article 2. Relationship between the Parties

 

2.1Prior to the establishment of the partnership, Party B shall confirm that
investigations had been conducted regarding the qualifications, authenticity and
legitimacy (including legal and accounting aspects) of Party A, and shall
recognize the legitimacy of Party A and willingly establish a cooperative
relationship and shall agree to assume all legal liabilities and expenses
resulting from it.

 

2.2Without written authorization from Party A, Party B shall have no right to
name itself as Party A’s employee, agent or partner to external parties.

 

2.3Party B shall not be entitled to make any commitments and declarations on
behalf of Party A to external parties without explicit written authorization
from Party A; or make promises or solve any matters in the name of Party A; or
have Party A as a guarantee; or represent Party A in making any guarantee or
statement; or to have Party A bearing any legal responsibility or economic loss
and reputation damage.

 

2.4Without the prior written permission from Party A, Party B shall not use,
issue or distribute any Party A or its registered business names, logos, product
names, or other advertising or promotional materials in any book, newspaper,
public publication, media, self-used stationery, personal business card or other
advertisement; any instructions and materials concerning the services or
business arrangements between the parties to the Agreement must be obtained in
advance with the prior written consent from Party A.

 

Article 3. Transfer

 

3.Party B shall not transfer any of the rights mentioned in this Agreement to
anyone unless with the prior written consent from Party A.

 

Article 4. Force Majeure

 

4.1The term "force majeure" as used in this Agreement means an unforeseen,
unavoidable and insurmountable objective situation of the affected party, which
occur after the signing date of this Agreement, making it impossible for the
party to fulfill all or part of this Agreement objectively or Any unrealistic
events include, but are not limited to, natural disasters such as floods, fires,
droughts, typhoons, earthquakes, and social events such as wars, turmoil,
strikes, government actions, changes in government policies, or legal
regulations.

 

4.2Neither party in breach of this Agreement nor liable for delay in performing,
or failure to perform, any of its obligations under this Agreement if such delay
or failure result from events, circumstances or causes beyond its reasonable
control. In such circumstances the affected party shall not be liable for legal
responsibilities.

 

 

 



 2 

 

 

Article 5 Confidentiality

 

5.1Each Party shall keep the other Party's Confidential Information
confidential. The confidential information includes but not limit to trade
secrets, business plans, operating activities, financial information and
technical information, etc., obtained during discussion and implementation of
the project and cannot be obtained from the public pipeline.

 

5.2The other party shall not disclose the whole or part of the trade secret to
any third party in any form without the written consent of the original supplier
of the information unless provided by laws and regulations provide or agreed by
both parties.

 

5.3The period of confidentiality is 5 years.

 

Article 6. Notice & Delivery

 

6.1All notices and transactions issued by one party to the other in accordance
with this Agreement must be in written form and may be delivered by letter, fax,
telegram and e-mail, etc. If the above method fails to be delivered, the form of
an announcement shall be adopted.

 

6.2Change of communication address of one party shall notify the other party
within three days of the change in writing; otherwise, assume responsibility and
thus not caused by the notifying party.

 

Article 7. Interpretation, Dispute Handling and Others

 

7.1The understanding and interpretation of this agreement shall be conducted in
accordance with the purpose of the agreement and the original meaning of the
text. The title of this agreement is only for convenience of reading and shall
not affect the interpretation of this agreement.

 

7.2If disputes occur in the process of implementation but cannot achieve an
agreement, the dispute can be resolved by legal prosecution. The prosecution is
submitted to the Nanhai District People's Court of Foshan City.

 

7.3This Agreement is made in two copies. Party A and Party B shall hold one of
the copies. The agreement shall effective from the date of signature or seal by
both parties. Both copies shall have the same legal effect.

 

The following is the signature area without text content

 

Party A (seal): COSG Car International Limited

Authorized representative (signature):

 

 

 

Party B (seal): 佛山市喜越益汽車租賃有限公司

Legal representative / authorized representative (signature):

 

 

 

Signed Date: January 20th, 2018

 

 

 



 3 

